Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1-10, 14-28 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2006/0002312 A1 discloses he routing method of the invention offers especially the following advantages: [0018] It enables differentiated routing that takes account of both performance for quality of service QoS and levels of operational importance, [0019] It segments the ad hoc network into specialized virtual networks with highly dynamic topology sharing a same radio connectivity, [0020] It optimizes the resources consumed and eliminates streams having constraints that the node of mobile networks cannot meet as early as possible, [0021] It supports a reservation of resources that adapts not only to demand, but also to variation in performance due to the mobility of the nodes and random factors of propagation. [0022] the predictability of the "find a route" service is directly a function of the operational importance of the request: [0023] the critical applications are therefore better served, [0024] they benefit from the fact that the requests are made mutual, thus smoothing out fluctuations of capacity due to radio transmissions and to ad hoc mobility. [0025] The level of resources consumed by routing and resource management signals to ensure quality of service is adapted as closely as possible to the operational importance of the requests: [0026] the total efficiency of the system is improved, [0027] the optimizing level can be parametrized, [0028] the quality of service parameters, which are of vital importance in a multi-hop radio system--for example the end-to-end error rate--come into play in the choice of the routes and the application of resource reservation: [0029] the method adopted is differentiated from the usual QoS methods by inadequate reservations of bit rate for all the QoS parameters insensitive to these levels of reservation, [0030] the types of radio modulation may be selected dynamically by virtual network for greater spectral efficiency.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … a method for allocating a plurality of virtual machines provided on at least one host to a virtualized network function which provides a defined functional behavior in a network and requires a total application capacity for the functional behavior, the functional behavior being provided by needed virtual machines from the plurality of virtual machines, wherein each of the at least one host has an available processing capacity which can be assigned to the virtual machines provided on the corresponding host, and each of the plurality of virtual machines has at least one flavor which indicates a used processing capacity of the available processing capacity of the corresponding host and which corresponds to a partial application capacity of the total application capacity provided by the corresponding virtual machine. The method comprising …  performing an iterative process in which the needed virtual machines are dynamically determined from the plurality of virtual machines based on the total application capacity, and in which the needed flavor for each of the needed virtual machines is dynamically determined taking into account the total application capacity and the available processing capacity provided on the host on which the corresponding needed virtual machine is provided.
Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195